NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

SPECTRALYTICS, INC.,
Plaintiff-Appellee,

V.

CORDIS CORPORA'I`ION,
Defendant-Appellant,

AND

NORMAN NOBLE, INC.,
Defenclant-Appellant.

2012-1191

Appeal from the United States District Court for the
District of Minnesota in case no. 05-CV-1464, Judge
Patrick J. Schiltz.

SPECTRALYTICS, INC.,
Plaintiff-Appellcznt,

V.

CORDIS CORPORATION,
Defendant-Appellee,

AND

NORMAN NOBLE, INC.,
Defendant-Appellee.

SPECTRALYTICS V. CORDIS CORP 2

2012-1121

Appeal from the United States District Court for the
District of Minnesota in case no. (}5-CV-1464, Judge
Patrick J. Schiltz.

ON MOTION

ORDER

Cordis Corporation and Norman Noble, Inc. move
without opposition to withdraw cross appeal no. 2012-
1191, and for a 40-day extension of time for Spectralytics
to file its reply brief in appeal no. 2012-1121.

Upon consideration thereof,
IT IS ORDERED TH_ATI

(1) The motion to withdraw 2012-1191 is granted
2012-1191 is dismissed The revised official caption in
2012-1121 is reflected above.

(2) Each side shall bear its own costs in 2012-1191.

(3) Spectralytics’ reply brief is due within 40 days of
the date of filing of this order.

FOR THE COURT

`I
 0  /s/ J an Horbaly
Date J an Horbaly
Clerk

FILED
U.S. CUUHT DF APPEALS FDH

THE FEDERAL C|RCU|T

HAY 07 2012

JAN HUHBALV
CLERK

3 SPECTRALYTICS V. CORDIS CORP

cc: J. Derek Vandenburgh, Esq.
Eugene M. Gelernter, Esq.
J ames B. Niehaus, Esq.

321

Issued As A Mandate (As T0 2012-1191 Only):  0 1